Order entered November 30, 2015




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-01400-CR

                          AHMAD RASHAD HAWKINS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F14-30754-K

                                           ORDER
       The Court GRANTS appellant’s motion to substitute counsel. We DIRECT the Clerk to

substitute Sarah Fox as appellant’s retained attorney of record in place of Katherine Drew.

       We DIRECT the Clerk to send copies of this order to Sarah Fox, Katherine Drew, and

the Dallas County District Attorney’s Office.

                                                         /s/   ADA BROWN
                                                               JUSTICE